           Case 3:17-cv-00026-LRH-VPC Document 30 Filed 09/24/20 Page 1 of 1




1

2                              UNITED STATES DISTRICT COURT
3                                    DISTRICT OF NEVADA
4                                               ***
5     RENARD T. POLK,                               Case No. 3:17-cv-00026-LRH
6                                     Petitioner,
               v.                                   ORDER
7

8     RENEE BAKER, et al.,
9                                  Respondents.
10

11         On August 18, 2020, this court entered an order denying petitioner's motion for
12   leave to file a first amended petition for writ of habeas corpus. ECF No. 25. On
13   September 4, 2020, petitioner filed a notice of appeal with respect to that order. ECF
14   No. 26.
15         When petitioner filed his motion, final judgment had been entered and this case
16   had not been reopened by way of a post-judgment motion or a remand from the court of
17   appeals. Reasonable jurists would not find the denial of petitioner’s motion debatable or
18   wrong. See Lindauer v. Rogers, 91 F.3d 1355, 1357 (9th Cir. 1996). Thus, this court
19   declines to grant a certificate of appealability. See Slack v. McDaniel, 529 U.S. 473,
20   483–84 (2000).
21         IT IS THEREFORE ORDERED that a certificate of appealability is DENIED.
22         IT IS FURTHER ORDERED that the Clerk shall send a copy of this order to the
23   U.S. Court of Appeals for the Ninth Circuit, attention case number 20-16784.
24         DATED this 24th day of September, 2020.
25

26
                                                      LARRY R. HICKS
27                                                    UNITED STATES DISTRICT JUDGE
28
